Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on October 26, 2021 as a reply to the non-final office action mailed on July 26, 2021.
No claim has been cancelled.
Claims 1, 8, 11 and 17 have been amended.
Claim 20 has been added.
Claims 1-20 are pending;
Claims 1-20 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on October 26, 2021 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A new ground of rejection under 35 U.S.C. 112(b) has been entered for the independent claims as the amendments to these claims have introduced an indefiniteness issue.
A new ground rejection under 35 U.S.C. 103 has been entered for claims 1-20 to address the subject matter introduced by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 8, 11 and 17 have been amended to recite the limitation “wherein, the confirmation message is sent by the decoding device for a piece of target stream data stored by the decoding device whose data volume is greater than or equal to a specified threshold.”
It is unclear what “target stream data” refers to and how it is related to “the at least one piece of stream data”.  It is also unclear whether the “data volume” refers to the data volume of the “piece of target stream data”, or the volume of data held on the decoding device.
Furthermore, the claim limitation “the five tuple information” recited in the clause “classifying the set of target data blocks as at least one piece of stream data based on stream information, comprising: classifying the set of target data blocks as at least one piece of stream data based on the five-tuple information” lacks antecedent basis.
	Dependent claims 2-7, 9-10, 12-16 and 18-20 inherit the above mentioned issues of the independent claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over Constantinescu et al. (U.S. 2011/0258161, hereinafter referred to as “Constantinescu”) in view of Sung et al. (US 2017/0116218, hereinafter referred to as “Sung”) and Kameyama et al. (US 2017/0300268).
Regarding claim 1, Constantinescu disclosed a data storage method, comprising: 
acquiring to-be-transmitted data, and dividing the to-be-transmitted data into a plurality of data blocks (Constantinescu, Fig. 2, step 202 and [0030], “the data deduplication node 102 at the first data site is configured to partition a data message to be communicated from the first data site to the second data site into a plurality of data chunks.  For example, the data message may be a data file or a data stream”); 
determining, from the plurality of data blocks, a set of target data blocks that are not stored in a predefined database (Constantinescu, Fig. 2, step 206 and [0034], “whether a data chunk is stored at the second data site is determined to identify new data chunks”); 
classifying the set of target data blocks as at least one piece of stream data based on stream information, and mounting the at least one piece of stream data to a to-be-confirmed queue (Constantinescu, Fig. 2, step 208 and [0035], “the data deduplication node 102 at the first data site is configured to add the data chunk identifier for each new data chunk to a data structure at the first data site.  Each data chunk identifier in sequence is linked in the data structure in an order representing the sequence”); 
encoding the at least one piece of stream data (Constantinescu, [0037], “the transformed data message includes an ordered series of tuples and an ordered set of the new data chunks”), and transmitting the encoded at least one piece of stream data to a decoding device Constantinescu, Fig. 2, step 212 and [0037], “a transformed data message from the first data site is sent to the second data site”); and 
storing a set of data blocks, in the to-be-confirmed queue, that correspond to the confirmation message, in the predefined database (Constantinescu, Fig. 2, step 220 and [0041], “each data chunk in the transformed data message is stored in a storage repository at the second data site”). 
Constantinescu did not explicitly disclose but Sung disclosed
receiving a confirmation message sent by the decoding device for the encoded at least one piece of stream data (Sung, [0043], “an operation for receiving a confirmation signal indicating that the entry information on the new chunk file has been registered in a dictionary of the receiving server and an operation for changing the flag value of the new chunk file for which the confirmation signal has been received”);
wherein, the confirmation message is sent by the decoding device for a piece of target stream data stored by the decoding device whose data volume is greater than or equal to a specified threshold (Sung, [0032-0033, 0037-0038], “receipt of a confirmation signal indicating that a plurality of new chunk files having the same lot number allocated thereto have been registered in the dictionary of the receiving server”).
One of ordinary skill in the art would have been motivated to combine Constantinescu and Sung because both references disclosed methods for deduplicating the transmission of data between a first data site (Sung’s transmitter server) and a second data site (Sung’s receiving server (Constantinescu, Fig. 2 and Abstract; Sung, Abstract and Fig. 3).  Therefore it would have been obvious to combine their so that Constantinescu’s second data site would send a 
Constantinescu did not explicitly disclose but Kameyama disclosed
wherein, the stream information comprises five-tuple information and
classifying the set of target data blocks as at least one piece of stream data based on stream information, comprising: classifying the set of target data blocks as at least one piece of stream data based on the five-tuple information (Kameyama, [0053] disclosed that the file transfer session between a file transmitter and a receiver “is identified by session identification information.  The session identification information is one or a combination of the source and destination IP addresses, the source and destination port numbers, and a session identification number, for example.” The file transfer session disclosed by Kameyama anticipates the stream in the claim and the session identification anticipates the stream information).
One of ordinary skill in the art would have been motivated to combine Constantinescu disclosed a data duduplication storage system (Constantinescu, Abstract and Fig. 1) while Kameyama solves the problem of synchronizing data (or file) between a transmitter and a receiver in a data deduplication storage system (Kameyama, [0005, 0006, 0024]).  Therefore it would be obvious for one of ordinary skill in the art to integrate Kameyama’s solution into Constantinescu’s system. 
Regarding claim 2, Constantinescu, Sung and Kameyama disclosed the method according to claim 1. 
Constantinescu further disclosed wherein a data block stored in the predefined database is associated with a data block tag (Constantinescu, [0028], “A hash is generated for each of the partitioned data chunks”), and 

after dividing the to-be-transmitted data into the plurality of data blocks, the method further includes: 
determining, from the plurality of data blocks, an already-stored data block that has already been stored in the predefined database; and Client Ref P1810109USWSreplacing an already-stored data block in the plurality of data blocks with a data block tag associated with the already-stored data block in the plurality of data blocks (Sung, [0010], “when the first proxy server 10 transmits first data 30 to the second proxy server 20, the first proxy server 10 may not transmit data itself but transmit a hash value corresponding to the first data 30 to the second proxy server 20”, implying that the hash value of the first data replaced the first data in the chunk file).  
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Regarding claim 3, Constantinescu, Sung and Kameyama disclosed the method according to claim 2. 
Sung further disclosed when encoding the at least one piece of stream data, the method further includes: encoding the data block tag that replaces the already-stored data block, and transmitting the encoded data block tag to the decoding device, to allow the decoding device to identify a corresponding data block based on the encoded data block tag (Constantinescu, Figs. 5B-5F and [0053-0057]; Sung, [0028], “registering entry information on a new chunk file and a flag value indicating whether the entry information is valid in the dictionary of the transmitting server, transmitting the entry information on the new chunk file to the receiving server”).  
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Regarding claim 4, Constantinescu, Sung and Kameyama disclosed the method according to claim 1. 
Sung further disclosed after storing the set of data blocks in the to-be-confirmed queue that correspond to the confirmation message in the predefined database, the method further includes: extracting a feature index of a piece of stream data where a data block corresponding to the confirmation message is located, writing the feature index into a memory, and backing up and storing the backup on a hard drive (Sung, [0085, 0086], “he transmitting server 300 may change the flag value of the new chunk file upon receipt of the confirmation signal”). 
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Regarding claim 5, Constantinescu, Sung and Kameyama disclosed the method according to claim 1. 
Sung further disclosed if a piece of stream data has an overtime mounting in the to-be-confirmed queue, discarding the piece of stream data with the overtime mounting (This is obvious in view of Sung’s disclosure of the temporary dictionary).  
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Regarding claim 6, Constantinescu, Sung and Kameyama disclosed the method according to claim 1. 
Constantinescu and Sung further disclosed wherein the confirmation message further includes an aggregation instruction, and the aggregation instruction includes tags for a set of target stream data in the to-be-confirmed queue, and the method further includes: aggregating the set of target stream data into a piece of virtual stream data; and storing the piece of virtual stream Constantinescu, [0040], “add a data chunk identifier for each data chunk received in the transformed data message to a data structure at the second data site.  Each data chunk identifier in sequence is linked in the data structure in an order representing the sequence”; Sung, Figs. 3-5 and [0024-0122] disclosed using a dictionary to synchronize the chunk files between the transmitting server and the receiving server by using hash value of a chunk as its entry information and a flag value that is set to false or true to indicate whether chunk file is new to the receiving server or not; the new chunk file disclosed by Sung anticipates the virtual stream data in the claim and the entry information and flag values anticipates the feature index in the claim)
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Regarding claim 7, Constantinescu, Sung and Kameyama disclosed the method according to claim 6. 
Sung further disclosed when performing a similarity match for a piece of target stream data, determining a piece of virtual stream data where the piece of target stream data is located, and performing the similarity match for the piece of target stream data based on a feature index of the piece of virtual stream data where the piece of target stream data is located (Sung, Figs. 3-5 and [0024-0122]).
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Claims 8, 9 and 10 recite substantially the same subject matter as claims 1, 4 and 6, respectively.  Therefore they are rejected according to the same rationale. 
Regarding claim 11, Constantinescu disclosed data storage method, comprising:
receiving encoded data transmitted by an encoding device (Constantinescu, Fig. 2, step 214 and [0040], “the data deduplication node 106 at the second data site may be configured to receive the transformed data message”), and decoding the encoded data into decoded data (Constantinescu, Fig. 6B and [0065], “The transformed data message is reconstructed at the second data site to allow the original data message to be accessed at the second data site”), wherein the decoded data includes a plurality of data blocks; 
classifying the plurality of data blocks as at least one piece of stream data based on stream information, and determining a piece of target stream data whose data volume is greater than or equal to a specified threshold (Constantinescu, [0065], “The data reconstruction module 668 is configured to reconstruct the transformed data message at the second data site”); and 
storing the piece of target stream data in a predefined database (Constantinescu, Fig. 2, step 220 and [0041], “each data chunk in the transformed data message is stored in a storage repository at the second data site”).
Constantinescu did not explicitly disclose but Sung disclosed
sending a confirmation message to the encoding device, wherein the confirmation message includes a tag for a data block in the piece of target stream data, to allow the encoding device to store the data block in the piece of target stream data (Sung, [0043], “an operation for receiving a confirmation signal indicating that the entry information on the new chunk file has been registered in a dictionary of the receiving server and an operation for changing the flag value of the new chunk file for which the confirmation signal has been received”).
wherein, the confirmation message is sent by the decoding device for a piece of target stream data stored by the decoding device whose data volume is greater than or equal to a Sung, [0032-0033, 0037-0038], “receipt of a confirmation signal indicating that a plurality of new chunk files having the same lot number allocated thereto have been registered in the dictionary of the receiving server”).
One of ordinary skill in the art would have been motivated to combine Constantinescu and Sung because both references disclosed methods for deduplicating the transmission of data between a first data site (Sung’s transmitter server) and a second data site (Sung’s receiving server (Constantinescu, Fig. 2 and Abstract; Sung, Abstract and Fig. 3).  Therefore it would have been obvious to combine their so that Constantinescu’s second data site would send a confirmation signal to the first data site upon successfully receiving the new data dunks in the transformed data message from the first data site.
Constantinescu did not explicitly disclose but Kameyama disclosed
wherein, the stream information comprises five-tuple information and
classifying the set of target data blocks as at least one piece of stream data based on stream information, comprising: classifying the set of target data blocks as at least one piece of stream data based on the five-tuple information (Kameyama, [0053] disclosed that the file transfer session between a file transmitter and a receiver “is identified by session identification information.  The session identification information is one or a combination of the source and destination IP addresses, the source and destination port numbers, and a session identification number, for example.” The file transfer session disclosed by Kameyama anticipates the stream in the claim and the session identification anticipates the stream information).
One of ordinary skill in the art would have been motivated to combine Constantinescu disclosed a data duduplication storage system (Constantinescu, Abstract and Fig. 1) while Kameyama solves the problem of synchronizing data (or file) between a transmitter and a 
Regarding claim 12, Constantinescu, Sung and Kameyama disclosed the method according to claim 11.
Constantinescu further disclosed wherein the decoded data further include a tag that is used to signify a data block already stored in the encoding device (Constantinescu, Figs. 6B-6F), and, 
after decoding the encoded data into the decoded data, the method further includes: checking, in the predefined database, whether there exists a data block corresponding to the tag included in the decoded data (Constantinescu, [0029, 0057, 0062], “The at least one tuple is used at the second data site to reconstruct the data message”); 
if there exists the data block corresponding to the tag included in the decoded data, restoring the tag included in the encoded data to the corresponding data block (Constantinescu, [0066], “when the transformed data message includes at least one data chunk, reconstructing the transformed data message at the second data site includes assembling at least one data chunk in the transformed data message into a reconstructed data message in an order the data chunk appeared in the transformed data message.”); and 
if there does not exist the data block corresponding to the tag included in the decoded data, transmitting a synchronization request to the encoding device, to synchronize with data blocks stored in the encoding device (Constantinescu, [0066], “When the transformed data message includes at least one tuple, reconstructing the transformed data message at the second data site may further include assembling at least one data chunk corresponding to at least one data chunk identifier in the tuple in the transformed data message into a reconstructed data message in an order the tuple appears in the transformed data message.”).  
Regarding claim 13, Constantinescu, Sung and Kameyama disclosed the method according to claim 11.
Constantinescu further disclosed when there exists a piece of stream data, in the classified at least one piece of stream data, whose data volume is less than the specified threshold, the method further includes: mounting the piece of stream data, whose data volume is less than the specified threshold, to a to-be-aggregated queue;  receiving correlation information sent by an application proxy module, wherein the correlation information is used to signify multiple pieces of stream data with a correlation (Constantinescu, Figs. 6A-6F and [0030-0122]); 
aggregating multiple pieces of stream data, corresponding to the correlation information, in the to-be-aggregated queue, to a piece of virtual stream data (Constantinescu, Fig. 2, step 218 and [0040], “the data chunk identifier for each data chunk received in the transformed data message is added to a data structure at the second data site.”), and storing the piece of virtual stream data in the predefined database (Constantinescu, Fig. 2, step 220 and [0041-0042], “each data chunk in the transformed data message is stored in a storage repository at the second data site”); and 
extracting a feature index of the piece of virtual stream data, and writing the feature index into a memory, and persistently storing the feature index in a hard drive (Constantinescu, [0040], “add a data chunk identifier for each data chunk received in the transformed data message to a data structure at the second data site.  Each data chunk identifier in sequence is linked in the data structure in an order representing the sequence”).  
Regarding claim 14, Constantinescu, Sung and Kameyama disclosed the method according to claim 13.
Constantinescu and Sung further disclosed adding an aggregation instruction to the confirmation message, wherein the aggregation instruction includes a tag for each piece of stream data in the piece of virtual stream data, to allow the encoding device to aggregate each piece of stream data in the piece of virtual stream data and store the aggregated virtual stream data (Constantinescu, [0040], “add a data chunk identifier for each data chunk received in the transformed data message to a data structure at the second data site.  Each data chunk identifier in sequence is linked in the data structure in an order representing the sequence”; Sung, Figs. 3-5 and [0024-0122] disclosed using a dictionary to synchronize the chunk files between the transmitting server and the receiving server by using hash value of a chunk as its entry information and a flag value that is set to false or true to indicate whether chunk file is new to the receiving server or not; the new chunk file disclosed by Sung anticipates the virtual stream data in the claim and the entry information and flag values anticipates the feature index in the claim).
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Regarding claim 15, Constantinescu, Sung and Kameyama disclosed the method according to claim 13.
Constantinescu and Sung further disclosed if a piece of stream data, whose data volume is less than the specified threshold, has an overtime mounting in the to-be-aggregated queue, discarding the piece of stream data with the overtime mounting (The disclosure made by Constantinescu and Sung would have made this obvious).  

Regarding claim 16, Constantinescu, Sung and Kameyama disclosed the method according to claim 11.
Constantinescu and Sung further disclosed after classifying the plurality of data blocks as the at least one piece of stream data based on the stream information, the method further includes: querying, in the predefined database, a piece of similar stream data whose similarity to a piece of classified stream data reaches a specified similarity threshold; comparing the piece of classified stream data and the piece of similar stream data, to identify additional new data in the piece of classified stream data; and when a data volume of the additional new data is less than a specified data volume threshold, adding the additional new data to the piece of similar stream data (Constantinescu, [0030]; Sung, Figs. 3-5 and [0024-0122]).
The motivation for combining Constantinescu and Sung is the same as that provided for the rejection of claim 1.
Claims 17, 18 and 19 recite substantially the same subject matter as claims 11, 13 and 16, respectively.  Therefore they are rejected based on the same rationale. 
Regarding claim 20, Constantinescu, Sung and Kameyama disclosed the method according to claim 1.
wherein the method is performed by an encoding device and the predefined database is a predefined database of the encoding device (Kameyama, Figs. 3 and 5).
The rationale for combining Constantinescu and Kameyama is the same as that provided for the rejection of claim 1 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        11/9/2021